Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 4, none of the prior art of record discloses a plurality of outsole ribs extending radially outwardly from a cavity and a plurality of midsole ribs extending radially outwards from a protrusion, and a portion of the outsole ribs being disposed adjacent and between a portion of the midsole ribs, as set forth in the independent claim. The use of outsole and midsole protrusions (such as ribs or arms) engaging with each other to limit their movement relative to one another (as set forth in independent Claim 4 and dependent Claim 5) is known in the art, but the radially extending midsole and outsole ribs as claimed by the Applicant are novel. Specifically, prior art (Meschter, US 2016/0302522) teaches a midsole having a primary and secondary protrusion, and wherein the midsole is configured to rotate substantially around an x-axis and a y-axis when the midsole engages an outsole and wherein the midsole is configured to resist rotation substantially around a z-axis. However, none of the prior art discloses, teaches, or suggests a plurality of outsole ribs extending radially outwardly from a cavity and a plurality of midsole ribs extending radially outwards from a protrusion, and a portion of the outsole ribs being disposed adjacent and between a portion of the midsole ribs to prevent rotation around the z-axis. To modify the protrusions of the prior art to be ribs radially extending from the midsole and outsole in the manner as disclosed above would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732